Exhibit 10.1

  

November 19, 2020

 

Cascade Acquisition Corp.

1900 Sunset Harbour Dr., Suite 2102
Miami Beach, Florida 33139

  

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
 

Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Cascade Acquisition Corp., a Delaware corporation (the “Company”)
and Credit Suisse Securities (USA) and Morgan Stanley & Co. LLC, as
representatives (the “Representatives”) of the several underwriters named in
Schedule A thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each unit
comprised of one share of the Company’s Class A common stock, par value $0.0001
per share (the “Common Stock”), and one-half of one redeemable warrant, each
whole warrant exercisable for one share of Common Stock. Certain capitalized
terms used herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

 

 

 

2. In the event that the Company does not complete a Business Combination within
the time period, including any extension, set forth in the Company’s amended and
restated certificate of incorporation, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay its tax obligations,
if any (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of the then outstanding IPO Shares, which redemption will completely
extinguish public stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, liquidate
and dissolve, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and the requirements of other applicable
law. The undersigned hereby waives any and all right, title, interest or claim
of any kind in or to any distribution of the Trust Account and any remaining net
assets of the Company as a result of such liquidation with respect to the
Founder Shares owned by the undersigned. However, if the undersigned has
acquired IPO Shares in or after the IPO, it will be entitled to liquidating
distributions from the Trust Account with respect to such IPO Shares in the
event that the Company does not complete a Business Combination within the time
period set forth in the Charter. In the event of the liquidation of the Trust
Account, the undersigned agrees that it will be liable to the Company if and to
the extent any claims by a third party (other than the Company’s independent
registered public accounting firm) for services rendered or products sold to the
Company, or a prospective target business with which the Company has discussed
entering into a transaction agreement, reduce the amount of funds in the Trust
Account to below the lesser of (i) $10.10 per IPO Share and (ii) the actual
amount per IPO Share held in the Trust Account as of the date of the liquidation
of the Trust Account, if less than $10.10 per IPO Share due to reductions in the
value of the assets in the Trust Account, in each case less interest that may be
withdrawn to pay the Company’s tax obligations, if any; provided that such
liability will not apply to any claims by a third party or prospective target
business who executed a waiver of any and all rights to the monies held in the
Trust Account (whether or not such waiver is enforceable) nor will it apply to
any claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended, pursuant to the Underwriting Agreement. The undersigned acknowledges
and agrees that there will be no distribution from the Trust Account with
respect to any warrants, all rights of which will terminate on the Company’s
liquidation.

  

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated stockholders from a
financial point of view.

 

4. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment from the
Company prior to, or for services rendered in order to effectuate, the
completion of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Prospectus Summary-The Offering-Limited payments to insiders.”

 

5. (a) The undersigned agrees not to Transfer the Founder Shares (or any shares
of Common Stock issuable upon conversion thereof) (except to certain permitted
transferees as described in the Registration Statement or herein) (the “Lockup”)
until the earlier to occur of: (1) one year after the completion of the
Company’s initial Business Combination or (2) subsequent to the Company’s
initial Business Combination, (x) if the last reported sale price of Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
capitalizations reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of common stock for cash, securities or other property.

 

2

 

 

(b) Notwithstanding the provisions set forth in paragraphs 5(a) and 5(c), during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the undersigned will not, without the prior
written consent of the Representatives pursuant to the Underwriting Agreement,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, hedge
or otherwise dispose of or agree to dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any Units, shares of Common Stock, Founder Shares or warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

(c) The undersigned agrees not to Transfer any Private Placement Warrants,
Working Capital Warrants, or Extension Loan Warrants (or shares of Common Stock
issued or issuable upon the exercise of such warrants), until 30 days after the
completion of the Company’s initial Business Combination.

 

(d) Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
Transfers by the undersigned of the Founder Shares, Private Placement Warrants,
Working Capital Warrants, and Extension Loan Warrants and shares of Common Stock
issued or issuable upon the exercise of such warrants, or conversion of the
Founder Shares are permitted (i) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the undersigned or their affiliates, any affiliates of the
undersigned, or any employees of such affiliates; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (iii) in
the case of an individual, by virtue of laws of descent and distribution upon
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by private sales or transfers made in
connection with the completion of the Business Combination at prices no greater
than the price at which the Founder Shares, Private Placement Warrants, Working
Capital Warrants, and Extension Loan Warrants, or shares of Common Stock, as
applicable, were originally purchased; (vi) by virtue of the undersigned’s
organizational documents upon liquidation or dissolution of the undersigned;
(vii) to the Company for no value for cancellation in connection with the
completion of the Business Combination; (viii) in the event of the Company’s
liquidation prior to the completion of a Business Combination; or (ix) in the
event of completion of a liquidation, merger, share exchange or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
subsequent to the completion of a Business Combination; provided, however, that
in the case of clauses (i) through (vii) these permitted transferees must enter
into a written agreement agreeing to be bound by the restrictions herein. For
the avoidance of doubt, the transfers of Founder Shares, Private Placement
Warrants, Working Capital Warrants, and Extension Loan Warrants, and shares of
Common Stock issued or issuable upon the exercise of the Private Placement
Warrants, Working Capital Warrants, and Extension Loan Warrants, or conversion
of the Founder Shares shall be permitted regardless of whether a filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
with respect to such transfers.

 

3

 

 

6. The undersigned hereby agrees and acknowledges that: (i) the Underwriters and
the Company would be irreparably injured in the event of a breach by the
undersigned of its obligations under paragraphs 1, 2, 3, 4, 5, 8, 9 and 10 of
this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to seek
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

7. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

 

8. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,000,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the
undersigned agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 750,000 multiplied by a fraction, (i) the numerator of which
is 3,000,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,000,000. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriters so that the Initial
Stockholders will own an aggregate of 20% of the Company’s issued and
outstanding shares of Common Stock after the IPO (assuming the Initial
Stockholders do not purchase any Units in the IPO).

 

9. The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s shares of Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees not to seek redemption with respect to
such shares (or sell such shares to the Company in any tender offer) in
connection with any stockholder vote to approve (x) a Business Combination or
(y) an amendment to the Charter that would affect the substance or timing of the
Company’s obligation to allow redemption in connection with the Business
Combination or to redeem 100% of the shares of Common Stock if the Company has
not completed a Business Combination within the time period set forth in the
Charter.

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Section 9.2(d) of the Charter prior to the completion of a Business
Combination unless the Company provides public stockholders with the opportunity
to redeem their shares of Common Stock upon such approval in accordance with
such Section 9.2(d) thereof.

 

11. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

4

 

 

12. As used herein, (i) a “Business Combination” shall mean a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the Class
B common stock of the Company, par value $0.0001 per share, acquired by an
Insider prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Placement Warrants” shall mean
the warrants that are being sold privately by the Company simultaneously with
the consummation of the IPO; (vi) “Working Capital Warrants” shall mean the
warrants that may be issued in connection with financing the Company’s
transaction costs in connection with a Business Combination; (vii) “Extension
Loan Warrants” shall mean the warrants that may be issued in connection with an
extension of the period of time the Company has to consummate a Business
Combination as set forth in the Charter; (viii) “Prospectus” shall mean the
final prospectus relating to the IPO, in the form filed with the SEC; (ix)
“Transfer” shall mean the (a) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 of the Exchange
Act, and the rules and regulations of the Commission promulgated thereunder with
respect to, any security, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b); (x)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Warrants will be deposited; and (xi) “Registration Statement” means
the Company’s registration statement on Form S-1 (SEC File No. 333- 249354)
filed with the SEC, as amended.

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

15. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the completion of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

  

5

 

 

  CASCADE ACQUISITION HOLDINGS LLC         By: /s/ Jay Levine   Name:  Jay
Levine   Title: Managing Member       Acknowledged and Agreed:       CASCADE
ACQUISITION CORP.       By: /s/ Daniel Hirsch   Name: Daniel Hirsch   Title:
Chief Financial Officer and
Chief Operating Officer

 

 

6

 

